I

    DISMISS; Opinion issued August 31,2012




                                                    In The
                                        Qruurt nf Appeals
                              lJHft11 IDistri.ct nf Wcxas at IDallas
                                             No. 05-12-00354-CR


                                     ARTHUR VASQUEZ, Appellant

                                                       v.
                                    THE STATE OF TEXAS, Appellee


                            On Appeal from the 283rd Judicial District Court
                                         Dallas County, Texas
                                 Trial Court Cause No. Fl0-62372-T


                                   MEMORANDUM OPINION
                        Before Chief Justice Wright and Justices Bridges and Myers
                                     Opinion By Chief Justice Wright

             After a jury found Arthur Vasquez guilty of murder, he entered into an agreement with the

    State that punishment would be assessed at forty years' imprisonment and appellant would waive

    his right to appeal. See Blanco v. State, 18 S.W.3d 218, 218-20 (Tex. Crim. App. 2000). The trial

    court sentenced appellant to forty years' imprisonment and certified that appellant waived his right

    to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610,614-15 (Tex. Crim. App.

    2005).

             Appellant filed a motion for new trial seeking permission to appeal, asserting that his waiver

    of the right to appeal was involuntary. On appeal, he challenges the trial court's order denying his

    motion for new trial on the ground his plea was involuntary. Appellant's waiver of his right to
appeal deprives us of jurisdiction to address appellant's complaint. See Blanco, 18 S.W.3d at 220:

see also Cooper v. ,\'tate 45 S.W.3d 77. 82-83 (Tex. Crim. App. 2001) (claims regarding

voluntariness of plea may be raised by application for writ of habeas corpus).

       We dismiss the appeal for want ofjurisdiction.




Do Not Publish
TEX. R. APP. P. 47
120354F.U05




                                               -2-
                                 Qfuurt of Appeals
                       1Fift11 ilistrirt of Wcxus at Dallas

                                       JUDGMENT
ARTHUR VASQUEZ, Appellant                             Appeal from the 283rd Judicial District Court
                                                      of Dallas County, Texas. (Tr.Ct.No. F10-
No. 05-12-00354-CR           V.                       62372-T).
                                                      Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                          Justices Bridges and Myers participating.

       Based on the Court's opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered August 31, 2012.




                                                  I
                                              I